32 So. 3d 718 (2010)
Charles L. NICHOLS, Appellant,
v.
STATE of Florida, Appellee.
Nos. 1D08-2043, 1D08-2044.
District Court of Appeal of Florida, First District.
April 7, 2010.
James C. Banks of the Law Firm of Banks & Morris, P.A., Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the sentences entered upon his revocation of probation. The state correctly concedes that, because his original sentences were concurrent, the appellant is entitled to credit for time served on each of the consecutive sentences to which he was resentenced. Accordingly, we reverse and remand to the trial court to award credit for time served to each sentence. See State v. Rabedeau, 2 So. 3d 191, 193 (Fla.2009).
REVERSED and REMANDED.
HAWKES, C.J., ROBERTS, and CLARK, JJ., concur.